GARDNER, C.J.,
Concurring.
To me the lack of access by the residents of this territory to a courl with federal jurisdiction is troublesome. I think this is the onF territory of the United States which is not within the jurisdiction of e United States District Court.
At one time, when the territory was young and undeveloped, this wa; probably unimportant but as the territory becomes more and more a part oJ the commercial world the lack of access to a federal court denies th< residents of the territory important rights and protections. This case is i good example. Another is the recent case of Matter of Interocean Ship; (1984) 2 A.S.R.2d 21, in which the high court held it had no jurisdictioi over the limitation of vessel owner's liability provision of 46 U.S.C section 183.
Whether this represents indifference or reluctance on the part of thi residents of the territory or of Congress I do not know. However, if eithei or both are interested, three avenues of relief are available.
First, Congress could extend federal jurisdiction to the high court a: it has done in other territories by providing that the high court have the jurisdiction of a United States District Court. This can be done under the so-called territorial exception to the rule that only United States Distrid Courts can exercise the jurisdiction of an Article III court. See Northern Pipeline Construction Co. v. Marathon Pipe Line Co. (1984) 458 U.S. 5, 73 L. Ed. 2d 598; American Insurance Co. v. 356 Bales of Cotton (1828) 26 U.S. ( Pet.) 511, 7 L. Ed. 242.
This would be the most simple solution.
Second, it could place American Samoa under the jurisdiction of ; United States District Court, such as the United States District Court o: *25Hawaii. This would involve geographical problems for the court and the residents.
Third, it could create a United States District , Court for the territory. This, of course, would be the height of ' fiscal irresponsibility — a United States District Court serving only 32,000 people.
Thus, propositions 1 and 2 are the only viable alternatives. However, whether either Congress or the Territory is interested I do not know.
In the meantime a resident of American Samoa can rob a 'federally insured bank in American Samoa and not worry about the F.B.I. On the other hand, he can't go into bankruptcy.